Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Richard Riley Starr, Appellant                       Appeal from the 4th District Court of Rusk
                                                     County, Texas (Tr. Ct. No. CR13-218).
No. 06-13-00260-CR        v.                         Memorandum Opinion delivered by Justice
                                                     Carter, Chief Justice Morriss and Justice
The State of Texas, Appellee                         Moseley participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
assessment of attorney’s fees against Richard Riley Starr. As modified, the judgment of the trial
court is affirmed.
       We note that the appellant, Richard Riley Starr, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MAY 21, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk